[Cite as State v. MacConnell, 2013-Ohio-4947.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :     Appellate Case No. 25437
          Plaintiff-Appellee                         :
                                                     :     Trial Court Case No. 10-CRB-11405
 v.                                                  :
                                                     :
 RION MacCONNELL                                     :     (Criminal Appeal from
                                                     :     (Dayton Municipal Court)
          Defendant-Appellant                        :
                                                     :
                                                 ...........

                                             OPINION

                            Rendered on the 8th day of November, 2013.

                                                 ...........

JOHN DANISH, Atty. Reg. #0046639, and STEPHANIE COOK, Atty. Reg. #0071514, by AMY
B. MUSTO, Atty. Reg. #0071514, Dayton Municipal Prosecutor’s Office, 335 West Third Street,
Room 372, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

JOHN K. LIMOLI, Atty. Reg. #0058551, 1402 Sunset Drive, Fairborn, Ohio 45324
     Attorney for Defendant-Appellant

                                             .............

FAIN, P.J.

        {¶ 1}    Defendant-appellant Rion MacConnell appeals from his conviction and sentence

for Receiving Stolen Property, in violation of R.C. 2913.51(A), a misdemeanor of the first
                                                                                                  2


degree. MacConnell assigns three errors pertaining to the 180-day jail sentence imposed for the

offense, but does not assign any error pertaining to the conviction.

       {¶ 2}    Because MacConnell has completed serving the entire jail sentence imposed,

there is no meaningful relief that we can afford him on appeal. Therefore, this appeal is moot,

and it is Dismissed.



                                  I. The Course of Proceedings

       {¶ 3}    MacConnell was charged with Receiving Stolen Property, in violation of R.C.

2913.51(A), a misdemeanor of the first degree; Falsification, in violation of R.C. 2921.13(A)(3),

a misdemeanor of the first degree; and Obstructing Official Business, in violation of R.C.

2921.31(A), a misdemeanor of the second degree. After various proceedings, MacConnell pled

guilty to Receiving Stolen Property, and the other two charges were dismissed.

       {¶ 4}    MacConnell was sentenced to 180 days in jail, with 2 days credit for pre-trial

incarceration, and 128 days suspended, for an effective sentence of 50 days in jail. He was later

permitted to withdraw his plea “in the interests of justice.”

       {¶ 5}    Later still, MacConnell pled no contest to Receiving Stolen Property. (There is

nothing in the record to indicate that the Falsification and Obstructing Official Business charges,

which had been dismissed, were ever revived; those charges are not relevant to this appeal.)

MacConnell was found guilty of Receiving Stolen Property, pursuant to his no-contest plea. He

was sentenced to 180 days in jail, with no credits or suspensions.

       {¶ 6}    From his conviction and sentence, MacConnell appeals.             He asserts the

following three assignments of error:
        [Cite as State v. MacConnell, 2013-Ohio-4947.]
                THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT

        CHANGED          THE      EFFECTIVE          TERM   OF   THE      DEFENDANT’S

        INCARCERATION.

                THE TRIAL COURT ERRED TO THE PREJUDICE OF THE

        DEFENDANT WHEN IT REFUSED TO GIVE CREDIT FOR TIME SERVED.

                THE TRIAL COURT ERRED TO THE PREJUDICE OF THE

        DEFENDANT-APPELLANT                 BY     SENTENCING    HIM     OUTSIDE      THE

        GUIDELINES PROVIDED FOR A FIRST DEGREE MISDEMEANOR.



                  II. This Appeal Is Moot Because it Is Only Concerned with

             MacConnell’s Sentence, Which He Has Already Completely Served;

             Therefore, He Cannot Be Afforded any Meaningful Relief on Appeal

        {¶ 7}    MacConnell diligently attempted to stay the execution of his jail sentence,

without success. We denied his motion for a stay on November 16, 2012, noting that the trial

court had not ruled on a motion for stay pending in that court. The trial court denied his motion

for a stay on November 26, 2012. We denied another motion for a stay in this court on

December 4, 2012. Finally, on February 6, 2013, we denied MacConnell’s motion to reconsider

the issue of the stay.

        {¶ 8}    The State moved to make certain certified jail records part of the record of this

appeal. Without objection by MacConnell, we made those records part of this record. They

reflect that MacConnell completed his jail sentence, and was released, on June 9, 2013.

        {¶ 9}    As can be seen, all three of MacConnell’s assignments of error are directed to his

jail sentence; none of them are directed to his conviction. Because MacConnell has already
                                                                                                4


completed serving his jail sentence, we agree with the State that we have no ability to provide

MacConnell any meaningful remedy on appeal, even if we were to find one or more of his

assignments of error to be meritorious. We cannot restore to him any of the time he spent in jail

on this conviction. Accordingly, this appeal is moot, and must be dismissed. State v. Johnson,

11th Dist. Lake No. 2005-L-208, 2007-Ohio-780, ¶ 7; State v. Money, 2d Dist. Clark No. 2009

CA 119, 2010-Ohio-6225, ¶ 25; and State v. Kinnison, 2d Dist. Darke No. 2010 CA 1,

2011-Ohio-6324, ¶ 7.



                                       III. Conclusion

       {¶ 10} Because this appeal is moot, it is Dismissed.

                                        .............

HALL and GALLAGHER, JJ., concur.

(Hon. Eileen A. Gallagher, Eighth District Court of Appeals, sitting by assignment of the Chief
Justice of the Supreme Court of Ohio).


Copies mailed to:

John Danish / Stephanie Cook
Amy B. Musto
John K. Limoli
Hon. Daniel G. Gehres